Citation Nr: 1624636	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from July to November 1977, and from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from October 2014 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a March 2015 substantive appeal, the Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  The Veteran later withdrew this request in December 2015.  38 C.F.R. § 20.704.  

In April 2016, the RO denied the Veteran's application to reopen claims of service connection for fractured ribs, right, a left ankle disability, a left foot disability, including a foot arch or toe disability, a left knee disability, and a right foot disability, including foot arch or toe disability.  The RO also denied entitlement to service connection for left wrist osteoarthritis and right leg shin splint.  The Veteran filed notices of disagreement with this decision in May 2016.  In response to the notices of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  These matters are not ripe for appellate review and will not be considered by the Board at this time.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back disability was denied in April 1982 and August 2006 rating decisions; the Veteran did not file a timely appeal with respect to these decisions and no new and material evidence was received within one year of the issuance of either decision.

2.  Evidence submitted since the August 2006 rating decision must be considered in order to fairly decide the merits of the claim of entitlement to service connection for a back disability.

3.  A right shoulder disability, to include rotator cuff tear, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 

4.  A right ankle disability, to include osteoarthritis of the right ankle, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.

5.  A right knee disability, to include minor patellofemoral spurring of the right knee, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's application to reopen  his claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

2.  The evidence received subsequent to the August 2006 rating decision is new and material and the claims for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015); 38 C.F.R. §  3.102, 3.156, 3.159, 3.303, 20.1105 (2015).

3.  The criteria for a grant of service connection for a right shoulder disability, to include rotator cuff tear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for a grant of service connection for a right ankle disability, to include osteoarthritis of the right ankle, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for a grant of service connection for a right knee disability, to include minor patellofemoral spurring of the right knee,  have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a July 2014 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examinations in connection with his claims that are adequate to decide the claims.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the regulation in effect when the Veteran filed his application to reopen the claims, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United States Court of Appeals for the Federal Circuit (Federal Circuit), reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the Veteran's claim of service connection for a back disability was most recently denied in an unappealed August 2006 rating decision.  No new and material evidence was received within one year of this decision and it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Evidence added to the Veteran claims file since the August 2006 rating decision included X-rays in April 2013 which noted a normal spine in regards to vertebral bodes and disc spaces.   Imaging dated May 2014, noted mild scoliosis convexed to the right, probably physiologic, small anterior osteophytes seen at multiple levels of the lumbar spine.  No loss of disc height was seen at any level and degenerative change of facet joints at the lower lumbar spine were noted.  Vascular calcifications were also seen, but no fracture or dislocation is seen.  An MRI dated in June  2104 noted no bone or disc abnormalities with normally aligned vertebral bodies, and no evidence of spinal or foraminal stenosis. Impression was normal MRI of the lumbar spine.  A November 2015 VA opinion reviewed this evidence and found that the Veteran had spina bifida and that this was a congenital/developmental abnormality.  The examiner stated that there was no evidence of aggravation during service and as such, it was less likely than not that Veteran's congenital back disability was aggravated beyond expected progression during service.   

The Board finds that this evidence, that has been added to the Veteran's claims file since the August 1997 decision, is neither cumulative nor redundant and must be considered in order to fairly decide the merits of the Veteran's claims.  38 C.F.R. § 3.156(a).  As such, the Veteran's claims are reopened.

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, a review of the Veteran's service treatment records indicate that the Veteran reported pain in his knees in October 1979 when standing or walking a long period of time. Examination noted good range of motion of the knees without pain.  The diagnosis was bruised knees.  Service treatment records also indicated that the Veteran reported right ankle pain in June 1981 and the Veteran reported shoulder pain In April 1981.  Upon separation in July 1981, The Veteran had normal examination of the lower extremities and no disability of the right knee or right ankle was noted.  

The Veteran was afforded a VA examination in September 2014 in connection with his right ankle and right shoulder claims.  The Veteran was diagnosed with osteoarthritis of the right ankle and rotator cuff tear, right shoulder.  The examiner opined that these disability were less likely than not related to the Veteran's in-service treatment for right ankle pain and shoulder pain.  The examiner stated that the right ankle pain and shoulder pain in service were episodic conditions that were musculoskeletal in nature and resolved without residual.  At the time of discharge, it was noted that the Veteran reported no joint complaints.  The examiner found that it was less likely that any ankle disability was related to ankle pain in service over 30 years ago.  Also, with respect to the right shoulder, the examiner noted that a physical therapy note of January 22, 2013 showed left shoulder pain for 10-12 years, but no right shoulder pain.  Thus, it was found that it was less likely that any right shoulder disability was related to shoulder pain in service over 30 years ago. 

Additional opinion regarding the Veteran's claim of service connection for ankle and shoulder disability was sought and provided in January 2015.  Specifically, the examiner was asked to comment on the September 2014 examination and opinion and indicate if the opinion was supported, and if so, provide medical rationale regarding whether or not the Veteran's right shoulder disability was incurred in or caused by treatment for shoulder pain that occurred in April 1981 and whether the right ankle disability was incurred in or caused by treatment for ankle pain in June 1981.  The examiner reported that the virtual files and recent examination was reviewed and that the Veteran had both right ankle and right shoulder disorders.   The examiner then stated that, while the Veteran had right ankle and shoulder problems in service, these were acute episodic conditions that appear to have been musculoskeletal in nature and would resolve without residual.  It was also noted that at the time of his discharge, the Veteran checked "no" to joint complaints and that the January 2013 treatment note indicated left shoulder pain for 10-12 years but no right shoulder pain.  Thus, it was found to be less likely than not that any current right shoulder and ankle disability were related to ankle and shoulder pain in service over 30 years ago.

The Veteran was examined for his knees in November 2015.  The Veteran's medical history was noted, to include being seen in October 1979 for bruised knees.  Imaging of the right knee, dated May 2014, noted minor patellofemoral spurring. Imaging, dated September 2014, showed minor patellofemoral spurring of both knees.  It was noted that the Veteran was born in 1958, so he was over 50 at the time the spurring was noted.  The examiner indicated that the Veteran's recent examination and virtual files were reviewed.  The knee bruising in service was found to be of the type of condition that would be expected to resolve without residual.  As such, it was found that it was less likely than not that current knee spurring was related to bruising in service. 

The Board has also reviewed the Veteran's outpatient treatment records, but these records do not contain opinions regarding the etiology of the Veteran's claimed disability.

Based on the foregoing, the Board finds that entitlement to service connection for right ankle, right shoulder, and right knee disabilities, to include osteoarthritis of the right ankle, rotator cuff tear, right shoulder, and minor patellofemoral spurring of the right knee, is not warranted in this case.  While the Veteran has been diagnosed with these conditions, the evidence in this case is against a finding that these conditions began in service or were aggravated therein.  The opinions of the VA examiners that examined the Veteran and his claims file are negative and there are no contrary opinions of record.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, the examiners provided definite opinions supported by a reasoned rationale.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that his right ankle, shoulder and knee disabilities are related to incidents of knee, shoulder and ankle pain in service.  The Veteran's service treatment records confirm these complaints and the Veteran indicated that he has had symptoms since that time.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain may be due to chronic underlying disability is commonly known and, therefore, the Veteran's testimony that current right ankle, shoulder and knee disabilities are related to incidents of knee, shoulder and ankle pain in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 and 2015 medical reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  The Board finds the clinical evidence more probative than the Veteran's opinions regarding the etiology of pertinent disability.  

The Veteran did not indicate pertinent symptoms since service until nearly 30 years after service.  The examiners that reviewed the Veteran's records also indicated that the pain experienced in service was the type that would resolve and that recent disability was unrelated to his in-service pain.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.

Service connection for a right shoulder disability, to include rotator cuff tear, is denied.

Service connection for a right ankle disability, to include osteoarthritis of the right ankle, is denied.

Service connection for a right knee disability, to include minor patellofemoral spurring of the right knee, is denied.


REMAND

The veteran complained of lower back pain in October 1979 while in the service.  The Veteran's discharge examination in July 1981 showed no disabilities.  His medical examinations in June 1977, November 1977 and August 1978 also showed no disabilities.  An examination in February 1982 indicated  normal lumbosacral spine except for a finding of spina bifida of S1.  In April 1982, the RO denied  service connection for a back disability finding that spina bifida of S1 was a constitutional or developmental condition and not a disability under the law.  

X-rays in April 2013 noted a normal spine in regards to vertebral bodes and disc spaces.   Imaging dated May 2014, noted mild scoliosis convexed to the right, probably physiologic, small anterior osteophytes seen at multiple levels of the lumbar spine.  No loss of disc height was seen at any level and degenerative change of facet joints at the lower lumbar spine were noted.  Vascular calcifications were also seen, but no fracture or dislocation is seen.  An MRI dated in June 2104 noted no bone or disc abnormalities with normally aligned vertebral bodies, and no evidence of spinal or foraminal stenosis. Impression was normal MRI of the lumbar spine.  A November 2015 VA opinion reviewed this evidence and found that the Veteran had spina bifida and that this was a congenital/developmental abnormality. The examiner stated that there was no evidence of aggravation during service and as such, it was less likely than not that Veteran's congenital back disorder was aggravated beyond expected progression during service.   

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

The November 2015 opinion is not adequate and a new opinion should be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Upon remand, the Veteran should be afforded an opportunity to submit additional relevant evidence in connection with his claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Thereafter, the Veteran should be afforded a VA examination in connection with his back claim.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any back disability.  State the diagnosis or diagnoses.  

(b)  If a current back disability is diagnosed, is such condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(c)  If any current back disorder is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

(d)  If any current back disability is a congenital or hereditary disease or an acquired disability, did it have its clinical onset in service or is it otherwise related to active duty?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


